Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 5,022,491) in view of Silen (US 3,042,143).
Gill discloses:
Claims 1, 18 and 20: A climbing device (figures 2 & 5) comprising:
a plurality of sections (10, 10a, 10b) removably connected to each other at connection junctions (@13), each of the plurality of sections including a standoff structure (18), wherein the standoff structures are formed on a top portion of each of the plurality of sections (figures 5), wherein the connection junctions include a male tube section inserted within a female tube section (mating components of the hinge pin and hinge plate @ 13) of an adjacent section defining the climbing device (figures 1-6) and wherein a lowest of the plurality of sections contacts a ground surface (figures 2 & 5).
While Gill teaches a standoff structures on a top portion of each section, he does not teach each of the standoff structures having a different length for each of the plurality of sections, and wherein the length positions each of the plurality of sections a specified distance from a climbing surface defining a predetermined angle of the climbing device relative to the climbing surface. 
However, Silen teaches: 
each of the plurality sections (S-1, S-2, S-3) including a standoff structure (14), each of the standoff structures having a different length (figures 1 & 3) for each of the plurality of sections, and wherein the length positions each of the plurality of sections a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the climbing device of Gill with the varied length standoff structures, as taught by Silen, so as to provide a sloped ascent/descent path for users ascending and descending the device.

Claims 3 and 20: Silen teaches: wherein the length of the standoff structures includes a lowest section of the climbing device having the standoff structure having the greatest length corresponding to a greater distance from the climbing surface with each of the sections above the lowest section having a decreasing length (figures 1 & 3).
Claims 4 and 18: Silen teaches: wherein a predetermined angle of entry A is defined relative to a vertical plane and wherein the steps are angled away from the climbing surface at a specified angle in response to the length of the standoff structures (figure 1; examiner notes that the stepping surfaces- top surface of the rungs- are angled away in response to the length of the standoff structures).
Claim 5: Silen teaches: wherein the angle of entry A provides a gravity assisting momentum to a user of the device that reduces the strain of climbing the device (figure 1).
Claims 6 and 18: Silen teaches: wherein the angle of entry A maintains a user’s center of gravity in a forward position (figure 1).

Claims 16, 17, 18 and 21, while neither Gill nor Silen disclose the particular spacing of the lowermost section from the climbing surface, or the angle of entry, the examiner notes that such distances and angles would have been obvious to try for one of ordinary skill in the art the effective filing date of the claimed invention, as there is a limited range of distances and angles that would be useful and operable for such a device. As MPEP 2144.05 II. A. Optimization within Prior Art Conditions or through Routine Experimentation explains “it is not inventive to discover the optimal or workable ranges by routine experimentation”.
One of ordinary skill in the art would understand the optimal or workable ranges of distances and angles and positioning the climbing device. For example, a user would understand too large a distance or too small a distance, and too small an angle or to large an angle, would affect the stability of the climbing device and the safety of a user ascending and descending thereon. Therefore there would be a known limited range of distances and angles that a user would try in setting up the climbing device in relation to the climbing surface and ground, and selecting distances and angles within those ranges would be obvious to one of ordinary skill in the art.






Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Silen as applied to claim 1 above, and further in view of Skipper (US 6,668,975). Neither Gill nor Silen teach the standoff structures to define a V-shape.
However, Skipper teaches: 
Claim 7: wherein the standoff structures (20; figure 3) include a pair of extensions diverging from each other at an angle to define a V-shaped structure (figures 3-5, 14, 14B), the climbing surface received in each of the V-shaped structures securing the climbing device to the climbing surface (figures 3 & 14B).
Claim 8: Skipper teaches: wherein the standoff structures include attachment points attached to the extensions allowing passage of a cable (18) to secure the sections relative to the climbing surface (figures 3, 4 & 14B).
Therefore, it would have been obvious to one of ordinary skill in the art of the effective filing date of the claimed invention to construct the climbing device of Gill and Silen with standoff structures forming a V-shaped structure, as taught by Skipper, in order to provide a more versatile device capable of not only leaning/bracing against flat face structures but also supporting embracing the device against narrower arcuate structures and surfaces.





Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Silen as applied to claim 1 above, and further in view of Robertson (US 5,275,257). Neither Gill nor Silen teach a center rail ladder structure or a spike on the lowest section.
However, Robertson teaches:
Claim 11: Robertson teaches: wherein the sections include a center rail having steps attached along center rails and specified intervals (figures 1-3)
Claim 12: Silen wherein the standoff structure (14) is pivotally attached to the rail such that it can be folded for storage when the climbing device is not installed on the climbing surface (column 3, lines 13-15).
Claim 15: Robertson discloses: wherein the lowest section (24) includes a spike (130) maintaining a position of the lower section relative to a ground (figures 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the climbing device of Gill with a center rail structure and a spike on the lowest section, as taught by Robertson, so as to provide a more compact and later wait structure, assisting in transport and storage, and additional stability in securing the ladder to the ground in the deployed position.






Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments directed to Robertson for independent claims 1, 18 and 20, the examiner notes that Robertson is no longer applied as the primary reference for the independent claims. Due to the amended claim language in each of the independent claims, directed to the location of the standoff structures, the prior art rejection has been changed to apply Gill, in place of Robertson.
Robertson is now only applied with respect to claims 11 and 15.
Examiner notes that currently applied primary reference of Gill teaches a climbing device, as advanced above, more specifically one wherein the standoff structures are formed on a top portion of each of the plurality of sections.
Similarly, with respect to the remarks against Silen for teaching the stand-off structure, Examiner notes that Gill is now the primary reference for teaching stand-off structures on a climbing device, and the stand-off structures of Silen are only references for teaching the varying length on each collapsible section. 

Once again Applicant argues that the third reference of Skipper only teaches equal length standoff’s 20 and does not teach a plurality of ladder sections for each of the plurality of sections includes a standoff structure of a different length to define a predetermined angle. Once again, the examiner notes that Skipper was not cited for teaching varying length standoff structures, but rather for teaching a V shaped standoff structure in order to provide a more versatile device capable of not only leaning/bracing 
Regarding the angle of entry in claims, examiner stands by the previous statement that one of ordinary skill in the art would understand the optimal or workable ranges of distances and angles in positioning the climbing device. For example, a user would understand too large a distance or too small a distance, and too small an angle are too large an angle, would affect the stability of the climbing device and the safety of a user ascending and descending thereon. Therefore there would be a known limited range of distances and angles that a user would try in setting up the climbing device in relation to the climbing surface and ground, and selecting distances and angles within those ranges would be obvious to one of ordinary skill in the art. Additionally, the applicant has still not presented any evidence that such angles are not only critical to their claimed invention or that they would not be obvious to one of ordinary skill in the art. While the applicant has again referred to a couple of paragraphs in the specification, the cited paragraphs do not prove that the angles would not be obvious to one of ordinary skill in the art. Again, the examiner notes that there is a limited optimal or workable range of distances and angles and positioning the climbing device and that any user of ordinary skill in the art would understand too large a distance or too small a distance, and too small an angle or too large an angle would affect the stability of the 
	For at least these reasons applicant’s remarks are not found persuasive and the claims remain rejected as advanced above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634